Title: From Thomas Jefferson to Jean Baptiste Ternant, 25 February 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Feb. 25. 1793.

In my letter of the 14th. inst. I had the honor to mention to you that it would take some days to estimate the probable calls on the treasury of the U.S. and to judge whether your application for three millions of livres to be laid out in provisions for the supply of France, could be complied with; but that in the mean time an hundred thousand dollars could be furnished in order to enable you to commence your operations. I have now to add that the residue of the three millions can be furnished on account, if you will be so good as to arrange with the Secretary of the Treasury such epochs as may be accomodated to the circumstances of the Treasury and to your operations also. We have very sincere pleasure in shewing on every possible occasion our earnest desire to serve your nation, and the interest we take in it’s present situation. I have the honor to be with sentiments of perfect esteem Sir Your most obedt. & most humble servt

Th: Jefferson

